DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments

3.	Applicant’s arguments, see page 8, line 9 to page 10, line 19, filed 15 February 2022, with respect to the rejections of claims 1, 2, 4-13 and 20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in further view of the Little et al. (US 2012/0234748 A1) reference.

Claim Interpretation

4.	The Examiner notes that the transitional phrase “composed of” has been interpreted as being equivalent to the transitional phrase “consisting of”. See MPEP 2111.03(IV).

Claim Rejections - 35 USC § 103

5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

6.	Claims 1, 2, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nauta et al. (US 2009/0223190 A1) in view of Schultink et al. (US 6,171,369 B1) and Little et al. (US 2012/0234748 A1).

	With regard to claim 1, Nauta et al. discloses a vacuum cleaner filter bag (see the abstract and paragraphs [0028] and [0047]) comprising a wall surrounding an inner space comprising an air permeable material and an inlet opening (not shown, required for connection to a vacuum cleaner) inserted in the wall, wherein the air permeable material comprises at least one layer of a nonwoven fabric (see Fig. 1) that comprises or consists of fibers, the nonwoven fabric comprising or consisting of one or more recycled plastics (e.g. polypropylene and or polyester, see paragraph [0031]) at Fig. 1, the abstract and paragraphs [0018], [0028], [0031] and [0047].
	Nauta et al. does not disclose at least a part of the recycled plastic being present in the form of a core-sheath bicomponent fiber, or the fibers being bonded by thermally activated bicomponent fibers.
	Schultink et al. ‘369 discloses forming a vacuum cleaner bag using core-sheath bicomponent fibers to thermally bond fibers forming the bag, wherein the core is polypropylene or polyester and the sheath is polyethylene or nylon at col. 7, lines 22-54.
	Little et al. teaches it being advantageous to use core-sheath bi-component fibers instead of a liquid-based binder in air filter media since using a liquid-based binder can result in reduced permeability at paragraphs [0040]-[0041], [0061] and [0068].
	It would have been obvious to one of ordinary skill in the art to incorporate the core-sheath bi-component binder fibers of Schultink et al. ‘369 into the vacuum cleaner filter bag of Nauta et al. to provide improved permeability compared to using a liquid-based binder, as suggested by Little at al. at paragraph [0068].
	It would have also been obvious to one of ordinary skill in the art to form at least the core of the bi-component fibers of Schultink et al. ‘369 from recycled plastic to maximize the amount of recycled plastic in the vacuum cleaner bag, as suggested by Natura et al. at paragraphs [0018] and  [0031]. This is especially true since Schultink et al. ‘369 teaches the core being formed from the same plastics that Natura et al. teaches as being recycled, namely polypropylene and polyester. Along the same lines, the sheath  of Schultink et al. ‘369 could be either recycled nylon or virgin or recycled polyethylene.

	With regard to claims 2 and 20, Natura et al. discloses the recycled plastic being recycled polyesters (polyethylene terephthalate), recycled polyolefins (polypropylene) and/or recycled polyamide (nylon) at paragraphs [0018] and [0031].

	With regard to claim 12, Nauta et al. discloses some and preferably all of the fibers being recycled materials at paragraph [0031]. Therefore, Nauta et al. is seen as teaching that up to 100 wt% of the vacuum cleaner bag can be recycled materials.
	The prior art range is seen as overlapping the instantly claimed range. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

7.	Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nauta et al. (US 2009/0223190 A1) in view of Schultink et al. (US 6,171,369 B1) and Little et al. (US 2012/0234748 A1), and further in view of Schultink et al. (US 2009/0031683 A1).

With regard to claim 4, Nauta et al., Schultink et al. ‘369 and Little et al. teach the vacuum cleaner bag of claim 1, and Nauta et al. provides a layer having recycled plastics (see paragraph [0031]).
Nauta et al., Schultink et al. ‘369 and Little et al. do not teach the material being constructed of several layers where the at least one is nonwoven fabric or fiber.
Schultink et al. ‘683 is directed to a vacuum cleaner filter bag (see title and or abstract). Schultink et al. ‘683 further discloses that the air-permeable material is constructed in several layers, the air-permeable material having, in addition to the at least one layer of nonwoven fabric which comprises powdery or fibrous recycled material, at least one further layer comprising or made of a nonwoven fabric or a fiber web (see paragraph [0078]). Schultink et al. ‘683 explains that these multiple layers provide support (See Schultink et al. ‘683 at paragraph [0018]).
Therefore, it would have been obvious to one having ordinary skill in the art to provide for layer(s), including nonwoven fabric, in addition to the layer having recycled plastics in Nauta et al., Schultink et al. ‘369 and Little et al. in order to provide support as taught by Schultink et al. ‘683.

With regard to claims 5 and 9, Nauta et al., Schultink et al. ‘369 and Little et al. teach the vacuum cleaner bag of claim 1, and Nauta et al. provides a layer having recycled plastics (see paragraph [0031]).
Nauta et al., Schultink et al. ‘369 and Little et al. do not mention the material of additional layers.
Schultink et al. ‘683 further discloses that the air-permeable material consists of at least one support layer and at least one fine filter layer, at least one or all of the support layers and/or at least one or all of the fine fitter layers being nonwoven fabrics made of one or more recycled plastics, or at least one support layer and at least one capacity layer, at least one or all of the support layers being nonwoven fabrics and/or at least one or all of the capacity layers being nonwoven fabrics or fiber nonwoven fabrics made of one or more recycled plastics, or at least one support layer, at least one fine filter layer and at least one capacity layer, wherein at least one or all of the support layers and/or at least one or all of the fine filter layers are nonwoven fabrics made of one or more recycled plastics and/or at least one or all of the capacity layers are nonwoven fabrics or fiber webs made of one or more recycled plastics (see Figure 1 to Figure 9 for different embodiments or paragraph [0018]-[0031]). Schultink et al. ‘683 explains that providing these layers provide different filter properties to achieve better results (See Schultink et al. ‘683 at paragraph [0018]). 
Therefore, it would have been obvious to one of ordinary skill in the art to provide these layers in Nauta et al., Schultink et al. 369 and Little et al. in order to provide different fitter properties to achieve better results, as taught by Schultink et al. ‘683.

With regard to claim 6, Nauta et al., Schultink et al. ‘369 and Little et al. do not mention the material of the support layer.
Schultink et al. ‘683 further discloses that the support layer is a spunbond nonwoven fabric or scrim (see paragraph [0016]), b) the air-permeable material comprises 1 to 3 support layers, c} in case of the presence of at least two support layers, the total scrimmage of the sum of all the support layers is 10 to 240 g/m2 or d} all support layers are made of one recycled clastic or several recycled plastics. Schultink et al. ‘683 explains that the support layer made of a spunbond nonwoven fabric or scrim provides different desired mechanical properties (See Schultink et al. ‘683 at paragraph [0018]). 
Therefore, it would have been obvious to one of ordinary skill in the art to provide the support layer made of spunbond nonwoven fabric or scrim in Nauta et al., Schultink et al. ‘369 and Little et al. in order to provide different mechanical properties as taught by Schultink et al. ‘683. Since the claim limitation is in an alternative form of either a, b, arc so addressing one limitation fulfills the basis for rejection of the claim

With regard to claim 7, Nauta et al., Schultink et al. ‘369, Little et al. and Schultink et al. ‘683 teach the vacuum cleaner bag of claim 5. Nauta et al. further discloses that at least one fine filter layer is composed of a recycled plastic or a plurality of recycled plastics (see paragraph [0018] and [0031]). Since the claim limitation is in an alternative form of either a, b, c, d or e so addressing one limitation fulfills the basis for rejection of the claim.

With regard to claim 8, Nauta et al., Schultink et al. ‘369, Little et al. and Schultink et al. ‘683 teach the vacuum cleaner bag of claim 5. Schultink et al. ‘683 further discloses that the air-permeable material comprises 1 to 5 capacity layers (see paragraph [0018]) Since the claim limitation is in an alternative form of either a, b, or c so addressing one limitation fulfills the basis for rejection of the claim

8.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nauta et al. (US 2009/0223190 A1) in view of Schultink et al. (US 6,171,369 B1) and Little et al. (US 2012/0234748 A1), and further in view of Schultink et al. (US 2012/0211625 A1).
Nauta et al., Schultink et al. ‘369 and Little et al. do not teach the vacuum cleaner filter bag having a holding plate. 
Schultink et al. ‘625 is directed to a vacuum cleaner bag (see title and or abstract) and teaches that the vacuum cleaner filter bag having a holding plate enclosing the inlet port (see paragraph [0010] and/or [0008]) made of plastic (see paragraph [0012]) in order to retain the vacuum cleaner filter bag (see paragraph [0016]). Schultink ‘625 explains that this arrangement provides sufficient strength for an effective retaining plate having opening and closure flap.
Therefore, it would have been obvious to one having ordinary skill in the art to have modified the vacuum cleaner bag of Nauta et al., Schultink et al. ‘369 and Little et al. to include the holding plate made of plastic in order to retain the vacuum cleaner filter bag as taught by Schultink ‘625.
As to the use of recycled plastics, Nauta et al. suggests using recycled materials in the construction of the bag. A person having ordinary skill would have recognized that the use of recycled plastics provides for an effective construction material for a vacuum cleaner bag. Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to use recycled plastic material in Nauta et al., Schultink et al. ‘369, Little et al. and Schultink et al. ‘625 in order to achieve the predictable result of creating an effective vacuum cleaner bag using recycled materials in construction. See MPEP 2143(I)(C), it is prima facie obvious to use a known technique to improve similar devices in the same way.

9.	Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nauta et al. (US 2009/0223190 A1) in view of Schultink et al. (US 6,171,369 B1) and Little et al. (US 2012/0234748 A1), and further in view of Schultink et al. (US 2012/0131890 A1).

With regard to claim 11, Nauta et al., Schultink et al. ‘369 and Little et al. do not teach the vacuum cleaner filter bag having at least one flow distributor or at least one diffuser. 
Schultink et al. ‘890 is directed to a vacuum cleaner bag (see title and or abstract) and teaches that at least one flow distributor or at least one diffuser is arranged in an interior of the vacuum cleaner filter bag (see paragraph [0015]) to extend the lifespan of the bag (see paragraph [0016] and/or paragraph [0073]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Nauta and Schultink 2 reference to include the flow distributor or diffusor in order to extend the lifespan of the bag as taught by Schultink  et al. ‘890.

With regard to claim 13, Nauta et al., Schultink et al. ‘369 and Little et al. do not teach the vacuum cleaner filter bag having a flat bag. 
Schultink et al. ‘890 is directed to a vacuum cleaner bag (see title and or abstract) and teaches that the vacuum cleaner filter bag comprises a flat bag, a block bottom bag or a 3D bag (see paragraph [0001] and/or [0015]) to extend dust storage capacity and extension of the useful life (see abstract and or paragraph [0013]). 
Therefore, it would have been obvious to one having ordinary skill in the art to have modified the Nauta et al., Schultink et al. ‘369 and Little et al. references to include the flat bag in order to extend the dust storage capacity and the useful life of the bag, as taught by Schultink et al. ‘890.

Conclusion

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
May 25, 2022